ORDER

PER CURIAM.
Michael Howard appeals, the judgment entered upon his conviction of one count of driving while intoxicated, one count of driving while revoked, and one count of operating a motor vehicle in a careless and imprudent manner. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, • however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm- the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2015).